DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species B: fishing line float adapter with pull tab (Figs 6-7) (claims 10-18) in the reply filed on 11/22/2022 is acknowledged.
In review of the claims in response to the Restriction Requirement the Applicant identified a typographic error in claim 2 at line 3. The preliminary amendment is accepted.  

Claim Objections
Claim 2 objected to because of the following informalities: 
In claim 2, ln 1-2: “wherein the bottleneck receiving space and the fishing line engaging aperture extend[[s]] vertically”. 
In claim 16, ln 1: “wherein the fishing line holding plug…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims will be examined as best understood. 
Claim 16 recites the limitation: “wherein the plug is Christmas tree shaped” (ln 1). As currently drafted, it is unclear the requisite degree to which the plug is Christmas tree shaped. As best understood by the Examiner, a Christmas tree may be approximately cone shaped or formed of several cones stacked together. For purposes of examination on the merits, it is interpreted that the fishing line holding plug comprises a cone shape or frustoconical shape. 
Claim 18 recites the limitation: “further comprising a knob fixedly attached to or formed wholly with an end of the plug tab” (ln 1-2). There is a lack of antecedent basis for “the plug tab”. For purposes of examination on the merits, it is interpreted that there is a knob fixedly attached to or formed wholly with an end of the pull tab (claim 17, ln 1).
Claims 17 is rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartshorn (US Patent No 5,673,829).
Regarding claim 1, Hartshorn discloses a fishing line float adapter (a carrier apparatus for containers and small objects) comprising: 
(a) a ring (ring portion 12 12) having a peripheral inner wall (inside of ring 12) and having an outer edge (outside of ring 12); 
(b) a bottleneck receiving space (aperture formed by ring portion 12), said space being defined by said peripheral inner wall (Figs 1-3; also see col 2, ln 28-42); 
(c) an arm extending from the ring (eyelet portion 14 is a region formed on one side of ring portion 12), the arm having a proximal end and a distal end (the proximal end of 14 being the part in contact with ring 12; left hand side in Fig 1)(the distal end of 14 located on the right hand side of the proximal end when looking at Fig 1), the proximal end of the arm being fixedly attached to or formed wholly with the ring's outer edge (portion of eyelet 14 closest to 12); and 
(d) a fishing line engaging aperture (bore 18) positioned at the arm.  

The bottle carrier apparatus disclosed by Hartshorn would be capable of use in the intended manner. 

Regarding claim 2, Hartshorn discloses the fishing line float adapter of Claim 1 as previously discussed. 
Hartshorn further discloses wherein the bottleneck receiving space (aperture formed by ring portion 12) and the fishing line engaging aperture (bore 18) extend vertically (seen in Figs 1-3), and wherein the fishing line engaging aperture (bore 18) is further positioned at the distal end of the arm (Fig 1) .  

Regarding claim 3, Hartshorn discloses the fishing line float adapter of Claim 2 as previously discussed.
Hartshorn further discloses wherein the arm's extension from the ring comprises a cantilevering extension (eyelet portion 14 which extends from ring portion 12 is a cantilevering extension). 

	Regarding claim 10, Hartshorn discloses the fishing line float adapter of Claim 3 as previously discussed. 
Hartshorn further discloses further comprising a fishing line holding plug (portion of tail 16 between two nodules 28 that rests in throat 20/bore 18; best seen in Fig 2), said plug being fitted for insertion into the fishing line engaging aperture (Fig 2).  

Regarding claim 11, Hartshorn discloses the fishing line float adapter of Claim 10 as previously discussed. 
Hartshorn further discloses further comprising a tether (portion of tail 16 between base end 22 and plug; Figs 1-3) having an end fixedly attached to or formed wholly with the fishing line holding plug (Figs 1-3).  

Regarding claim 12, Hartshorn discloses the fishing line float adapter of Claim 11 as previously discussed. 
Hartshorn further discloses wherein the tether (portion of tail 16 between base end 22 and plug) has an opposite end fixedly attached to or formed wholly with the arm (portion of tail 16 is attached to base end 22 which is formed wholly with eyelet portion 14; Figs 1-3).  

Regarding claim 13, Hartshorn discloses the fishing line float adapter of Claim 11 as previously discussed. 
Hartshorn further discloses wherein the end of the tether which is fixedly attached to or formed wholly with the fishing line holding plug (portion of tail 16 attached to nodule 28 of the plug located below throat 20/bore 18; Fig 3) is positioned at a base end of said plug (base end of plug is located at nodule 28 below throat 20/bore 18; Fig 3) (also see examiner’s Fig 1 below).

Regarding claim 14, Hartshorn discloses the fishing line float adapter of Claim 13 as previously discussed. 
Hartshorn further discloses wherein the tether has an opposite end (examiner’s Fig 1 below), said end being fixedly attached to or formed wholly with the arm (examiner’s Fig 1 below).  

Regarding claim 15, Hartshorn discloses the fishing line float adapter of Claim 14 as previously discussed. 
Hartshorn further discloses wherein the fishing line holding plug has an end opposite its base end (portion of tail 16 attached to the nodule 28 of the plug located above throat 20/bore 18; Fig 3), said plug opposite end being narrow with respect to said plug base end (free end 26 with thin extension 32; Fig 3).  


    PNG
    media_image1.png
    346
    534
    media_image1.png
    Greyscale

Examiner’s Fig 1. Hartshorn Fig 3 annotated to show base end of plug and opposite end of tether 

Claims 1-3 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht (US D592,059 S). 
Regarding claim 1, Hecht discloses a fishing line float adapter (a bottle holder) comprising: 
(a) a ring (ring; examiner’s Fig 2 below) having a peripheral inner wall (examiner’s Fig 2) and having an outer edge (examiner’s Fig 2); 
(b) a bottleneck receiving space (opening formed by the ring), said space being defined by said peripheral inner wall (examiner’s Fig 2);
(c) an arm extending from the ring (arm; examiner’s Fig 2), the arm having a proximal end and a distal end (proximal end closest to the structure which the ring is mounted on; toward the left in view of examiner’s Fig 2)(distal end toward the right in view of examiner’s Fig 2), the proximal end of the arm being fixedly attached to or formed wholly with the ring's outer edge (examiner’s Fig 2); and 
(d) a fishing line engaging aperture (bore; examiner’s Fig 2) positioned at the arm.  

The bottle carrier apparatus disclosed by Hecht would be capable of use in the intended manner. 

    PNG
    media_image2.png
    437
    687
    media_image2.png
    Greyscale

Examiner’s Fig 2. Hecht Fig 1 Reproduced and Annotated


    PNG
    media_image3.png
    393
    687
    media_image3.png
    Greyscale

Examiner’s Fig 3. Hecht Fig 1 Reproduced and Annotated

Regarding claim 2, Hecht discloses the fishing line float adapter of Claim 1 as previously discussed. 
Hecht further discloses wherein the bottleneck receiving space (opening formed by the ring) and the fishing line engaging aperture (bore; examiner’s Fig 2) extend vertically (Hecht Fig 2), and wherein the fishing line engaging aperture (bore; examiner’s Fig 2) is further positioned at the distal end of the arm (Fig 2) .  

Regarding claim 3, Hecht discloses the fishing line float adapter of Claim 2 as previously discussed.
Hecht further discloses wherein the arm's extension from the ring comprises a cantilevering extension (arm portion which extends from the ring portion is a cantilevering extension; Hecht Figs 1-3).

Regarding claim 10, Hecht discloses the fishing line float adapter of Claim 3 as previously discussed. 
Hecht further discloses further comprising a fishing line holding plug (examiner’s Fig 3), said plug being fitted for insertion into the fishing line engaging aperture (bore; examiner’s Fig 2).  

Regarding claim 11, Hecht discloses the fishing line float adapter of Claim 10 as previously discussed. 
Hecht further discloses further comprising a tether (tether; examiner’s Fig 3) having an end fixedly attached to or formed wholly with the fishing line holding plug (examiner’s Fig 3).  

Regarding claim 12, Hecht discloses the fishing line float adapter of Claim 11 as previously discussed. 
Hecht further discloses wherein the tether (examiner’s Fig 3) has an opposite end fixedly attached to or formed wholly with the arm (examiner’s Fig 3).

Regarding claim 13, Hecht discloses the fishing line float adapter of Claim 11 as previously discussed. 
Hecht further discloses wherein the end of the tether (tether; examiner’s Fig 3) which is fixedly attached to or formed wholly with the fishing line holding plug (examiner’s Fig 3) is positioned at a base end of said plug (base end of plug; examiner’s Fig 3).  

Regarding claim 14, Hecht discloses the fishing line float adapter of Claim 13 as previously discussed. 
Hecht further discloses wherein the tether has an opposite end (opposite end of tether; examiner’s Fig 3), said end being fixedly attached to or formed wholly with the arm (arm seen in examiner’s Fig 3; labeled in examiner’s Fig 2).  

	Regarding claim 15, Hecht discloses the fishing line float adapter of Claim 14 as previously discussed. 
Hecht further discloses wherein the fishing line holding plug (plug; examiner’s Fig 3) has an end opposite its base end, said plug opposite end being narrow with respect to said plug base end (plug comprises a frustoconical shape where the base end is wider than its opposite end).  

	Regarding claim 16, Hecht discloses the fishing line float adapter of Claim 15 as previously discussed. 
Hecht further discloses wherein the plug is Christmas tree shaped (plug comprises a frustoconical shape; examiner’s Fig 3).  

	Regarding claim 17, Hecht discloses the fishing line float adapter of Claim 16 as previously discussed. 
Hecht further discloses comprising a pull tab (pull tab; examiner’s Fig 3) fixedly attached to or formed wholly with the end of the fishing line holding plug which is opposite said plug's base end (examiner’s Fig 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hecht (USD 592,059S) in view of Merser (US Patent No 3,516,124).
Regarding claim 18, Hecht discloses the fishing line float adapter of claim 17 as previously discussed. 
Hecht does not explicitly disclose comprising a knob fixedly attached to or formed wholly with an end of the pull tab.
However, Mercer discloses a connector for holding articles together (analogous art).
Mercer discloses a ring (5); an arm extending from the ring (4); an aperture (2, 6) positioned at the arm (Figs 1-4); a tether (1); a plug (nodules in 1); a pull tab (space between nodules and 3); and a knob (head 3) fixedly attached to or formed wholly with an end of the plug tab (Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hecht to include a knob fixedly attached or formed wholly with an end of the plug tab as taught by Merser. This would be done to guide the pull tab and plug through the fishing line engaging aperture. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bauer (US-20070151081-A1), Bennett (US-6732470-B1), Porte (US-8235190-B2), Wendle (US-20220177206-A1), Dodge (US-4916850-A), Shlatter (US-D831487-S), Hayashi (US-4631783-A), Arnold (US-5573152-A), Safdie (US-11312535-B2), Van Neil (US-3597803-A), Wang (US-D931688-S), Sayers (US-D487660-S), Webb (US-D861487-S), Wendle (US-6640393-B2), Otto (US-3072986-A), Safdie (US-20210261296-A1), Meulnart (US-3763590-A), Bennett (US-5150540-A), Cisek (US-4477950-A), and Suzuki (US-4093288-A). 
These documents present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. The cited prior art include fishing floats/sinkers, bottle holders, straps, and zip ties with similar attachment features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644